Citation Nr: 0305387	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-22 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for sinusitis.  

(The issue of entitlement to disability evaluation in excess 
of 10 percent for a fungal infection of the nails of the 
feet, toes, and fingers will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to December 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1992 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In this decision, the 
RO granted service connection for a fungal infection of the 
toenails and both thumbnails.  A noncompensable disability 
evaluation was initially assigned for this disability.  The 
veteran subsequently perfected timely appeal of the 
disability evaluation assigned for this disability.  

The veteran has also perfected a timely appeal of a May 1998 
rating decision that denied, in pertinent part, a compensable 
evaluation for his service-connected sinusitis.  

In August 1996, the RO issued a rating action that awarded a 
10 percent disability rating for the veteran's fungal 
infection of the toes and fingers.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, the veteran's claim for a rating in 
excess of 10 percent for his service-connected fungal 
infection remains open.

After a review of the claims folder, the Board has determined 
that further development of the evidence is necessary to 
adequately ascertain the severity of the veteran's service-
connected fungal infection in light of recent changes in the 
relevant diagnostic criteria.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).    Thus, the Board is undertaking additional 
development on that issue pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903.  After 
providing the notice and reviewing any response thereto, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim 
for a compensable rating for his sinusitis.  

2.  The veteran's sinusitis with an allergic component is 
manifested by complaints of headache, facial pain, 
congestion, sneezing, watery eyes, itchy nose, and itchy 
eyes.  

3.  The veteran's sinusitis is not presently manifested by 
one or two incapacitating episodes per year, has not required 
prolonged antibiotic treatment; nor is there probative 
evidence of or three to six nonincapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

The criteria for a compensable evaluation for chronic 
sinusitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6513 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002); McQueen v. Principi, 14 Vet. App. 300 (2001) 
(per curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent VA 
medical records identified by the veteran.  The evidence does 
not show, nor has the veteran identified, the existence of 
any additional pertinent medical records that have not been 
obtained.  Accordingly, the Board finds that the RO has made 
reasonable attempts to obtain medical records referenced by 
the veteran, and that VA's duty to assist the claimant in 
obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the veteran whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various statements of the case and supplemental 
statements of the case issued in this appeal as well as by 
letter dated in January 2002, the veteran was informed of 
what evidence was required to establish a compensable 
evaluation for his service-connected sinusitis.  He was 
informed of what information required from him, what 
information VA would obtain, and what had been done to assist 
him with his claim.  Accordingly, the Board finds that the 
duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In the 
present case, the veteran has been afforded VA examinations 
to assess the severity of his service-connected sinusitis.  
These medical examinations, in combination with the other 
medical evidence of record, are sufficient to make a decision 
on the claim.  

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  Service medical records show the 
veteran sought treatment with complaints of earache and sinus 
congestion in November 1994.  Objective findings showed fluid 
in the ears with the throat normal.  An assessment of 
sinusitis was rendered.  

In January 1996, the veteran was afforded a VA general 
medical examination.  He reported a history of sinusitis with 
post-nasal drip.  His ear canals were clear and the eardrums 
were normal.  There was no perforation or discharge.  Chronic 
sinusitis was diagnosed.  

By rating action dated in February 1996, the RO awarded 
service connection for, inter alia, chronic sinusitis.  A 
noncompensable disability evaluation was assigned.   

A March 1998 outpatient treatment record shows that the 
veteran complained of constant sinus problems for month.  
Specifically he complained of sneezing, watery eyes, 
rhinitis, and itchy nose and eyes.  Pertinent diagnosis was 
allergic rhinitis.  

In April 1998, the veteran complained of postnasal drip and 
that his nose ran constantly.  He eyes turned red and were 
bloodshot with dry and blurred vision.   It was noted that 
his nasal cavity contained fluid and was swollen and 
"boggy."  He had pain to his frontal sinuses.  He was to 
continue with his antihistamine.  

The veteran filed a claim for an increased rating for his 
service-connected sinusitis in April 1998.  A compensable 
evaluation for this disability was denied by means of a May 
1998 rating action.  The veteran subsequently appealed this 
decision to the Board.

An April 1999 VA treatment record shows that the veteran had 
dark areas below his eyes and excess lymphoid tissue on his 
posterior pharynx.  His tympanic membranes were normal.  An 
assessment of chronic allergic rhinitis which occasionally 
evolved into sinusitis was rendered.  This disability was 
being controlled by antihistamine use with nasal steroids.  

In October 1999, the veteran was afforded a VA examination.  
He complained of constant intermittent non-purulent and clear 
rhinitis.  He treated his sinus condition with a nasal 
steroid and the rhinorrhea lasts approximately one to two 
hours.  He also used an antihistamine.  He reported some 
facial pain in the upper face and headaches intermittently.  
The examiner noted that the veteran suffered from 
intermittent rhinorrhea and rhinitis that seemed to respond 
to steroid nasal sprays and antihistamines.  His symptoms 
were not associated with position change, activity, meals, or 
Valsalva maneuvers.  His symptoms were consistent with 
allergic rhinitis.  He had a nasal septal perforation of 
unknown etiology that certainly contributed to his symptoms.  

A December 2000 VA outpatient treatment record shows that the 
veteran complained of pressure in both ears.  He sounded 
nasally congested and felt as though he was in an airplane.

In February 2001, the veteran testified at hearing before a 
RO hearing officer.  He reported that he received VA medical 
treatment in Miami.  He was taking medication for his 
sinusitis, but was unable to take it while working as it made 
him drowsy.  He reported that he had headaches and pain in 
his eyes that he associated to his sinus condition.  

The veteran was afforded a VA nose, sinus, larynx, and 
pharynx examination in August 2001.  He reported intermittent 
clear nasal discharge and headaches.  He had been using 
Vancenase with minimal relief.  His nasal discharge was not 
related to eating, although it might be seasonal.  He had 
never had sinus surgery.   X-rays in 1996 showed bilateral 
maxillary sinusitis.  On physical examination, he did not 
exhibit any facial swelling or external nasal deformities.  
Prior to and after nasal decongestion, he had adequate 
airways bilaterally.  Neither pus nor polyps were seen on 
examination.  An impression was chronic sinusitis, which may 
have an allergic component.  An August 2001 CT scan of the 
sinuses was normal.  All paranasal sinuses were clear of soft 
tissue and the nasal cavity was normal with no septal 
deviation.  Osteomeatal units were clear of any soft tissue.  
Likewise, the visualized orbits, brain, and other soft 
tissues were normal.  

In October 2001, the veteran was seen by a VA primary care 
provider.  He had no complaints, but reported a history of 
headaches with nasal discharge three times a month.  A review 
of his systems was positive for chronic itchy nose, 
discharge, or frequent sneezing.  Nasal examination showed 
the nose to be without edema or exudates.  No diagnosis was 
given.  


Legal Criteria:  The Board notes that disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2.  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Though a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's sinusitis is presently evaluated under 
Diagnostic Code 6513.  Under these criteria, a noncompensable 
evaluation is warranted for chronic maxillary sinusitis that 
is detected by X-ray only.  A 10 percent evaluation 
contemplates the presence of 1 or 2 incapacitating episodes 
per year of sinusitis requiring prolonged (that is, lasting 
for 4 to 6 weeks) antibiotic treatment, or 3 to 6 
nonincapacitating episodes characterized by headaches, pain, 
and purulent discharge or crusting.  In order to warrant a 30 
percent evaluation, there would, of necessity, need to be 
demonstrated the presence of 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged (that is, 
lasting from 4 to 6 weeks) antibiotic treatment, or more than 
6 nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
requiring bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2002).

Analysis:  The veteran contends that his service connected 
sinusitis is more severe than presently evaluated and that a 
compensable evaluation is warranted for this disorder.  For 
the reasons set forth below, the Board finds that his 
contentions are not supported by the evidence.  Accordingly, 
his claim fails.  

Post service VA treatment records show that the veteran has 
complained of sinus problems including headache, facial pain, 
congestion, sneezing, watery eyes, itchy nose, and itchy 
eyes.  He has used antihistamines and nasal steroids for this 
condition which has variously been diagnosed as sinusitis or 
allergic rhinitis.  However, while the evidence shows that 
the veteran has received medical treatment, the evidence does 
not show this sinusitis has ever been incapacitating as that 
term is defined by regulation.  While he has been prescribed 
medication for this disability the evidence does not show 
that his sinusitis results in incapacitating episodes 
requiring bed rest or treatment by a physician.  Likewise the 
evidence does not show prolonged antibiotic treatment.  

Similarly, despite the veteran's complaints of headaches with 
nasal discharge three time a month, the evidence does not 
show that his sinusitis results in three to 6 non-
incapacitating episodes per year character by headaches, 
pain, and purulent discharge or crusting.  While the veteran 
has complained of pain and headaches, the evidence does not 
show that he has purulent discharge or crusting.  The October 
1999 VA examination notes that he had an intermittent non-
purulent and clear rhinitis.  After use of a nasal steroid, 
the rhinorrhea lasts approximately one to two hours.  
Likewise, the August 2001 examination report notes that the 
veteran had a clear nasal discharge with intermittent 
headaches.  He did not exhibit any facial swelling.  Prior to 
and after nasal decongestion, he had adequate airways.  Based 
on the foregoing, the Board finds that the criteria for a 
compensable evaluation under Diagnostic Code 6513 are not 
met.  In arriving at this conclusion, consideration has been 
given to the doctrine of affording the veteran the benefit of 
the doubt; however, the clear preponderance of the evidence 
favors a denial of his claim and the benefit of the doubt 
doctrine is therefore not for application.


ORDER

A compensable evaluation for the veteran's service connected 
sinusitis is denied.  


	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on   December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

